ORDER

PER CURIAM:
AND NOW, this 18th day of June, 1998, Theodore J. Segal having been disbarred from the practice of law in the State of Arizona by Order of the Supreme Court of Arizona dated July 21, 1997; the said Theodore J. Segal having been directed on April 20, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Theodore J. Segal is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.